1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellant,

 9 v.                                                            No. 27,756

10 CURTIS MANNING,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Stephen Bridgforth, District Judge

14 Gary K. King, Attorney General
15 Francine A. Chavez, Assistant Attorney General
16 Santa Fe, NM

17 for Appellant

18 Hugh W. Dangler, Chief Public Defender
19 Navin H. Jayaram, Assistant Appellate Defender
20 Santa Fe, NM

21 for Appellee

22                                 MEMORANDUM OPINION

23 FRY, Chief Judge.

24          The State appeals the district court’s order suppressing all evidence obtained

25 in connection with a search of Defendant’s residence. Las Cruces/Doña Ana County
 1 Metro Narcotics officers searched Defendant’s residence at 8700 Hwy 478, Vado,

 2 New Mexico, pursuant to a search warrant and affidavit that incorrectly identified the

 3 residence as 8628-B Hwy 478, Vado, New Mexico. The State’s issue on appeal is

 4 whether the description of the property in the affidavit, combined with the executing

 5 officer’s personal knowledge of the place to be searched, is sufficient to cure the

 6 incorrect address.

 7        The State disputes two of the district court’s findings in the suppression order:

 8 (1) that “‘[t]here are several similar residences in the vicinity of . . . [D]efendant’s

 9 residence,’” and (2) that “[t]he warrant did not identify the premises to be searched ‘in

10 such a manner as to leave the officer executing the search warrant no doubt and no

11 discretion regarding the premises to be searched.’”

12        The State’s primary argument is that the error in the physical address listed on

13 the warrant is a technical error that is not fatal when the property description in the

14 affidavit, combined with personal knowledge of the premises by the officer executing

15 the search warrant, is such that there is “no doubt and no discretion” as to the correct

16 property to search. The State also argues that the court’s finding of similar residences

17 in the area is not supported by substantial evidence because no evidence was

18 introduced regarding the appearance of the surrounding homes.




                                               2
 1        Defendant’s main counter-argument is that the property description in the

 2 affidavit and the executing officer’s personal knowledge of the premises are not

 3 adequate to cure the incorrect physical address in the warrant because there are similar

 4 residences in the area, the homes had address numbers posted, and to allow personal

 5 knowledge of the executing officer to override the specifics of a warrant is contrary

 6 to the purpose of a written warrant. Because the address on the warrant was incorrect,

 7 Defendant asserts that the search was, in effect, warrantless. Defendant argues that

 8 the State failed to meet its burden since it did not introduce any photographs or

 9 testimony proving that “other houses in the neighborhood were dissimilar in physical

10 appearance.”

11        The State does not dispute that it bears the burden of proof to justify a

12 warrantless search, but points out that this case “challenge[s] . . . the particularity of

13 the warrant[,] not . . . the validity of the warrant on its face.” The State therefore

14 asserts that the issue is the sufficiency of the warrant and that it is Defendant who has

15 the burden to prove the warrant was not sufficient.

16        For the reasons that follow, we reverse the district court’s order suppressing

17 all evidence and remand for proceedings consistent with this opinion.

18 BACKGROUND




                                               3
 1        Following surveillance and two separate drug purchases by confidential

 2 informant(s),1 a search warrant was issued on December 1, 2006, for Defendant’s

 3 residence. The search warrant affidavit describes Defendant’s residence as “a Single

 4 Family Dwelling located at 8628-B HWY 478 Vado, . . . an apartment house, tan and

 5 brown in color with brown trim. The front door faces west. There are windows

 6 directly to the north and the south of the front door.” The address listed on the

 7 warrant, 8628-B Highway 478, was retrieved through a driver’s license check on

 8 Defendant. However, the address on the warrant is the home of Defendant’s mother,

 9 not Defendant. Defendant’s address, the residence the officers actually searched, is

10 8700 Highway 478.

11        As a result of evidence obtained in the search, Defendant was indicted on

12 charges of trafficking controlled substances, possession of a controlled substance,

13 possession of marijuana, and use or possession of drug paraphernalia.

14        Defendant filed a motion to suppress the evidence obtained during the search.

15 During the suppression hearing, the parties primarily focused on whether house

16 numbers were posted on Defendant’s residence and his mother’s home at the time of

17 the search. The State asserted it was unable to obtain Defendant’s correct address



         1
18         It is unclear from the record whether there were two informants who each made
19 a drug buy or one informant who made multiple drug buys.

                                             4
 1 because there were no numbers posted on Defendant’s home. Defendant argued that

 2 house numbers were posted.

 3        Officer Archuleta testified for the State about his personal knowledge of

 4 Defendant’s home from observing drug purchases by the informant(s) at the home, the

 5 lack of a house number, and the fact that he obtained what was thought to be

 6 Defendant’s house number from the driver’s license database. The State also

 7 submitted a photograph showing Defendant’s home without a house number.

 8        In response, Defendant submitted three photographs of his home. The first two

 9 are photographs that show Defendant’s residence, which is tan with brown trim and

10 has windows on both sides of the front door, as described in the affidavit, but with a

11 house number above the door. Defendant’s third exhibit is an aerial photograph that

12 shows the rooftops of Defendant’s residence and nearby homes and buildings.

13        Defendant also called two witnesses, Defendant’s mother and a Doña Ana

14 County Planning Department employee, both of whom primarily testified regarding

15 the house numbers.

16        The district court granted Defendant’s motion to suppress, finding that:

17        1.    Officers of the Las Cruces/Doña Ana County Metro
18              Narcotics Agency served a search warrant on . . .
19              [D]efendant’s residence at 8700 Highway 478 Vado, Doña
20              Ana County, New Mexico on or about December 1, 2006.




                                             5
 1        2.     The search warrant states that the address to be searched is
 2               “8628-B HWY 478 Vado”.

 3        3.     There are several similar residences in the vicinity of . . .
 4               [D]efendant’s residence.

 5        4.     The warrant did not identify the premises to be searched “in
 6               such a manner as to leave the officer executing the search
 7               warrant no doubt and no discretion regarding the premises
 8               to be searched.” State v. Stanley, 2001-NMSC-037, [131
 9               N.M. 368,] 37 P.3d 85.

10 STANDARD OF REVIEW

11        Evidence suppression is reviewed as a mixed question of fact and law. State

12 v. Rowell, 2008-NMSC-041, ¶ 8, 144 N.M. 371, 188 P.3d 95. This Court’s review of

13 the lower court’s factual conclusions is not a reevaluation of the evidence. Instead,

14 we review the evidence in the light most favorable to the prevailing party and

15 ascertain whether the factual conclusions are supported by substantial evidence. State

16 v. Flores, No. 30,465, slip op. ¶ 7 (N.M. Sup. Ct. May 26, 2009) (decision).

17 “Substantial evidence is the measure of proof, or the quality and quantity of the

18 evidence, required to support the findings of the trial court.” Id. ¶ 12 (quoting State

19 v. Attaway, 117 N.M. 141, 144, 870 P.2d 103, 106 (1994)). This Court indulges “all

20 reasonable inferences in support of the [district] court’s decision” and disregards “all

21 inferences or evidence to the contrary.” State v. Duquette, 2000-NMCA-006, ¶ 7, 128

22 N.M. 530, 994 P.2d 776 (filed 1999) (internal quotation marks and citation omitted).


                                              6
 1 The question on appeal is whether the inferences are supported, not whether another

 2 conclusion could be reached. State v. Jason L., 2000-NMSC-018, ¶ 10, 129 N.M.

 3 119, 2 P.3d 856.

 4        The next inquiry is a de novo review of whether the court correctly applied the

 5 law to the facts, which “ultimately turns on the question of reasonableness.” State v.

 6 Ryon, 2005-NMSC-005, ¶ 11, 137 N.M. 174, 108 P.3d 1032.

 7 DISCUSSION

 8        The district court did not reach a finding regarding the conflicting arguments

 9 and testimony during the suppression hearing as to the presence or absence of house

10 numbers and therefore we do not consider it dispositive in our decision. We consider

11 two primary issues: first, whether the district court’s finding of similar residences in

12 the vicinity was supported by substantial evidence; and second, whether the warrant

13 identified the premises to be searched so as to leave the executing officers no doubt

14 and no discretion regarding the premises to be searched.

15 I.     The District Court’s Finding of Similar Residences in the Vicinity Was Not
16        Supported by Substantial Evidence

17        While we are required to view the evidence in the light most favorable to the

18 prevailing party and resolve all inferences in favor of the district court’s decision,

19 there must be some evidence on which the district court could have based its decision.

20 Here, however, no evidence was presented, conflicting or otherwise, from which the

                                              7
 1 district court could reasonably infer that there are similar residences in the vicinity.

 2 The only evidence that even remotely suggests this possibility is the aerial

 3 photograph, Defendant’s Exhibit 3, which shows other homes and businesses in the

 4 area. However, there is no way to tell if these structures are similar to Defendant’s

 5 because the photograph shows only the rooftops and surrounding terrain, whereas the

 6 warrant described the color and orientation of the home. It is impossible to conclude

 7 from looking at the aerial photograph that there are other tan houses in the vicinity

 8 with brown trim and windows on both sides of a west-facing front door. The mere

 9 fact that additional structures exist is not substantial evidence from which one can

10 infer similarity. Additionally, the other photographs show only Defendant’s residence

11 and not neighboring homes. Therefore, the district court’s finding that there are

12 similar residences in the vicinity is not supported in the record by substantial

13 evidence. Thus, this finding cannot be relied on in reviewing the reasonableness of

14 the search.

15        Even though Defendant appears to concede that there is no evidence supporting

16 the court’s finding of similar residences in the vicinity, he argues it was the State’s

17 burden to show there were not similar residences in the vicinity. In support of this

18 argument, Defendant asserts that the search was warrantless because the incorrect

19 house number invalidated the warrant. See, e.g., State v. Zamora, 2005-NMCA-039,


                                              8
 1 ¶ 15, 137 N.M. 301, 110 P.3d 517 (explaining that the state has the burden of proof

 2 to justify a warrantless search).

 3        However, we need not address which party has the burden of proof. As we

 4 explain below, under our case law, a case involving a mis-identified address in a

 5 search warrant is analyzed in terms of sufficiency of the warrant rather than as a

 6 warrantless search.

 7 II.    The Warrant Identified the Premises to Be Searched in Such a Manner as
 8        to Leave the Executing Officers No Doubt and No Discretion Regarding
 9        the Premises to Be Searched

10        In Stanley, the New Mexico Supreme Court relied on State v. Sero, 82 N.M. 17,

11 21, 474 P.2d 503, 507 (Ct. App. 1970) in setting out the requirements for determining

12 the sufficiency of a search warrant description. Stanley, 2001-NMSC-037, ¶ 36. The

13 so-called Sero requirements are that “a search warrant description is sufficient if the

14 officer can, with reasonable effort, ascertain and identify the place intended to be

15 searched” and that “the description must identify the premises in such a manner as to

16 leave the officer no doubt and no discretion regarding the premises to be searched.”

17 Stanley, 2001-NMSC-037, ¶ 36.

18        New Mexico courts have found the search warrant description sufficient, even

19 though the warrant address contains a technical error, when additional identifying

20 details are available in the warrant, affidavit, or the executing officer’s personal


                                              9
 1 knowledge, such that the correct location can be determined. In Aragon, the search

 2 warrant listed an incorrect street number and incorrect house color for the residence

 3 to be searched. State v. Aragon, 89 N.M. 91, 93, 547 P.2d 574, 576 (Ct. App. 1976),

 4 overruled on other grounds by State v. Rickerson, 95 N.M. 666, 625 P.2d 1183

 5 (1981). Despite the errors, the Court held that the Sero requirements were met

 6 because the warrant contained additional specific details, including the color of the

 7 roof and the home’s geographic location, that sufficiently identified the place to be

 8 searched. Aragon, 89 N.M. at 93, 547 P.2d at 576. Similarly, in Stanley, the Sero

 9 requirements were met even though the apartment number was incorrect, when an

10 affidavit identified the apartment more specifically as where a person had been burned

11 in a fire and thus the officers searched the correct location. Stanley, 2001-NMSC-037,

12 ¶ 36.

13         In another case, the hotel name on the warrant was incorrect, but the room

14 number, 170, was correct. State v. Rotibi, 117 N.M. 108, 113, 869 P.2d 296, 301 (Ct.

15 App. 1994). Importantly, the officers serving the warrant had correctly identified the

16 defendant’s room prior to getting the warrant and knew where to go.                Id.

17 Additionally, the correct hotel was one of two hotels located on the same premises and

18 managed by a single company. Id. The Court reasoned that the officers knew where

19 to go, and even if they had not, anyone asking for room 170 would have been directed


                                             10
 1 by the common management to the correct hotel since only one of the hotels had a

 2 room numbered 170. Id. The Court thus held that the warrant description was

 3 sufficient to identify the place to be searched. Id.

 4        Here, similar to the warrants in Aragon and Stanley, the house number in the

 5 warrant was incorrect, but the physical description accurately described Defendant’s

 6 residence. Additionally, as in Rotibi, the executing officer, Officer Archuleta, knew

 7 where Defendant lived because he had observed an informant or informants

 8 purchasing controlled substances at the residence and had obtained the warrant based

 9 on those observations.      Thus, the search was reasonable because the warrant

10 description, along with Officer Archuleta’s personal knowledge of Defendant’s

11 residence, left no doubt and no discretion regarding the premises to be searched.

12        In support of his argument, Defendant relies on several cases from other

13 jurisdictions. However, these cases are either distinguishable or the jurisdiction takes

14 a different approach than New Mexico in interpreting the sufficiency of the warrant

15 description. For example, in United States v. Williamson, 1 F.3d 1134, 1135-36 (10th

16 Cir. 1993), the search warrant described the location of the premises to be searched

17 as “Star Route Box 302,” which identified a mailbox rather than the physical address

18 or description of the defendant’s business, which was more than eight miles from the

19 mailbox. Id. at 1136. The court reasoned that the executing officer cannot be the


                                              11
 1 “sole source of information identifying the physical location” of the premises to be

 2 searched, “[a]lthough an executing officer’s knowledge may be a curing factor.” Id.

 3        In contrast to Williamson, in the present case there was a physical description

 4 of the premises to be searched. In addition, the knowledge of the executing officer

 5 was not the sole source of information concerning the location of the premises to be

 6 searched as it was in Williamson.

 7        Additional out-of-state cases relied on by Defendant, State v. Davis, 809 P.2d

 8 125, 129 (Or. Ct. App. 1991) (in banc) and People v. Royse, 477 P.2d 380, 381 (Colo.

 9 1970) (en banc), are distinguishable because in those cases the courts rigidly

10 interpreted technical errors in an address as being fatal. Davis, 809 P.2d at 129;

11 Royse, 477 P.2d at 381. New Mexico courts, however, consider whether with

12 reasonable effort the officer can identify the place to be searched. Stanley, 2001-

13 NMSC-037, ¶¶ 35-36; Rotibi, 117 N.M. at 113, 869 P.2d at 301; Aragon, 89 N.M. at

14 93, 547 P.2d at 576. Due to the different approach taken in those jurisdictions, we are

15 not persuaded by Defendant’s out-of-state authority.

16        Because there was not sufficient evidence to support the district court’s finding

17 of similar homes in the area, this finding cannot be relied on in analyzing the

18 reasonableness of the search. In the absence of this finding, and given that the warrant

19 accurately described the residence to be searched and the executing officer, Officer


                                              12
1 Archuleta, had personal knowledge of the correct search location, the Sero

2 requirements were met and the search was reasonable.

3 CONCLUSION

4       For the foregoing reasons, we reverse the district court’s order suppressing all

5 evidence and remand for proceedings consistent with this opinion.

6       IT IS SO ORDERED.



7
8                                        CYNTHIA A. FRY, Chief Judge

9 WE CONCUR:



10
11 JONATHAN B. SUTIN, Judge



12
13 MICHAEL E. VIGIL, Judge




                                           13